Citation Nr: 1547961	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 70 percent disability rating for bilateral hearing loss, to include consideration of whether reduction of the disability rating (evaluation) to 30 percent effective from July 1, 2010 was proper. 


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from September 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the rating for bilateral hearing loss from 70 percent to 30 percent.  

In a May 2014 decision, the Board determined that the rating reduction from 70 percent to 30 percent effective from July 1, 2010 for bilateral sensorineural hearing loss was proper.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was vacated pursuant to a January 2015 Joint Motion for Remand (Joint Motion) on the basis that the Board did not adequately discuss whether the improvement in the Veteran's service-connected bilateral hearing loss disability reflected an improvement in the ability to function under the ordinary conditions of life and work.  
In making its decision with respect to the issue on appeal, the Board is relying in part on evidence that it developed subsequent to the issuance of the most recent supplemental statement of the case.  Specifically, the Board has relied on medical treatise evidence pertaining to the medical nature of sensorineural hearing loss (which was caused by in-service acoustic trauma), and to assess whether the improvement in hearing in this case after May 2009 reflected an improvement in the ability to function under the ordinary conditions of life and work.  In July 2015, the Board followed the regulatory procedures at 38 C.F.R. § 20.903(b) (2015), providing a copy of the medical treatise evidence to the Veteran and the attorney with notice of its proposal to use the evidence, explained how the Board was planning to rely on the evidence, and provided an opportunity (i.e., 60 days) for a response.  See Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  In July 2015, the attorney submitted argument in response, which will be discussed in greater detail below.


FINDINGS OF FACT

1.  In the June 2009 rating decision, the RO increased the disability rating for bilateral hearing loss from 30 percent to 70 percent effective from April 9, 2009 based on audiometric results and speech recognition test scores from a May 2009 VA fee-basis examination.

2.  Following a September 2009 VA audiology examination, in a January 2010 proposed rating decision, the RO proposed to reduce the rating for the bilateral hearing loss from 70 percent to 30 percent.
 
3.  In an April 2010 rating decision, the RO implemented the reduction to 30 percent for the bilateral hearing loss disability, effective July 1, 2010, based on the audiometric results from the September 2009 VA audiology examination demonstrating Level VII hearing acuity in the right ear and Level V hearing acuity in the left ear.  

4.  The 70 percent disability rating for bilateral hearing loss disability had been in effect for less than five years at the time of the rating reduction.
 
5.  At the time of the April 2010 rating decision that reduced the rating for bilateral hearing loss, as compared to the May 2009 VA audiometric examination and speech recognition scores and the evidence in May 2009, the Veteran's hearing loss disability had improved under the ordinary conditions of life and work, and did not meet the criteria for more than a 30 percent rating. 



CONCLUSION OF LAW

The criteria for restoration of a 70 percent rating for bilateral sensorineural hearing loss, effective July 1, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  
  
The issue on appeal is restoration of a 70 percent disability rating for bilateral hearing loss, which includes the question of the propriety of the reduction of the rating from 70 percent to 30 percent effective from July 1, 2010.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015).  For this reason, the Board finds that the VCAA does not apply.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper").   

As will be discussed below, the RO complied with the procedures required under 
38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this appeal have been accomplished.

Although the attorney has argued that a VA audiology examination is needed in this case to assess the extent of hearing loss, the Board finds that no current examination is needed because any newly created post-reduction evidence measuring hearing loss six years after the reduction would be of minimal probative value on the question of whether hearing loss had actually improved at the time of the rating April 2010 reduction.  The competent evidence currently of record, which includes the September 2009 VA audiology examination, as well as the more contemporaneous June 2010 VA audiology evaluation for treatment purposes and August 2011 VA audiology examination, all confirm a level of hearing impairment consistent with a 30 percent rating.  This more contemporaneous and more probative evidence sufficiently answers the question of whether the hearing loss had actually improved at the time of the rating reduction.  

The Veteran's attorney also argues that the results of an April 2013 opinion should not be considered.  The Board does not need to rely on the April 2013 VA examiner's opinion in this case to try to resolve the question of the temporary nature of the worsening of hearing loss from May 2009 to September 2009.  There is ample, more contemporaneous evidence of actual improvement during this brief period without relying on the opinion as to the cause (malingering) of the temporary worsening that was captured at the May 2009 VA examination.  The Board need place no reliance on the April 2013 VA examiner's opinion that the temporary hearing loss measures were due to the Veteran malingering at the May 2009 VA fee-basis examination.  There is of record suggestive evidence of an alternative cause of the temporary hearing loss, namely, recent (2009) post-service noise loud exposure without hearing protection.  

More importantly, the relevant factual and legal question in this case is whether there was actual improvement in the hearing loss in this case from May 2009 to September 2009 that reflects improvement under the ordinary conditions of life and work.  As the Board is relying on the baseline of audiometric measures as recorded at the May 2009 VA fee-basis examination as the starting point for comparison to find whether there was subsequent improvement, the Board is treating the May 2009 VA examination results (audiometric test scores and speech recognition scores) as valid test results.  By doing so, the Board is placing no reliance on the opinion that the Veteran was malingering so as to influence and invalidate the May 2009 test results.    

This is a restoration/reduction case, involving reduction from 2010, not from May 2009.  For this reason, any finding or opinion that the May 2009 test result itself invalid is not a necessary finding in this case because there is sufficient evidence of improvement of hearing loss following the May 2009 examination.  This is not a case of clear and unmistakable error in the assignment of the rating decision to grant a 70 percent rating, so adjudication of the restoration/reduction issue does not require proof of clear error in the assignment of the 70 percent rating, even though the evidence does show that the 70 percent rating was based on an incomplete consideration of all evidence of record, and was rated based only on the May 2009 VA examination scores.  The  May 2009 audiometric and speech recognition test results are found to be valid, and the Veteran has been compensated at the 70 percent rate for the period from May 2009 to July 2010; therefore, the 70 percent rating for this period is not being disturbed, regardless of what type of evidence was relied upon to grant the 70 percent rating.  

The question of what caused the temporary hearing loss in May 2009 is a valid, relevant question to be considered as part of the review of all the evidence in this case.  The temporary nature of the worsened hearing in May 2009, with an associated post-service causative factor (loud noise), has probative value to suggest improvement following removal of the post-service causative factor, as well as to show the overall hearing loss that the Veteran experienced was not all sensorineural hearing loss, so was capable of improvement, while actual sensorineural hearing loss was not capable of improvement.  

This is not an increased rating issue; therefore, the current degree of hearing loss six years removed from the date of reduction, in the context of the facts of this case (where there is a more contemporaneous VA audiology examination in September 2009, with more contemporaneous audiology test results also in June 2010 and August 2011), while not entirely irrelevant, would have very little bearing on the restoration issue on appeal and the 2010 reduction.  Whether a higher rating is warranted for this disability based on subsequent assertion of worsening is not at issue here.  A claim stemming from a rating reduction action is a claim for restoration of the prior rating that, typically, does not contemplate a claim for an increased rating.  See Peyton, 1 Vet. App. at 286; Dofflemyer, 2 Vet. App. at 280.  Likewise, the higher-rating related question of extraschedular rating under 38 C.F.R. § 3.321(b) would be part of an increased rating claim rather than the restoration issue currently on appeal.  

The attorney has also argued that a VA medical opinion is needed to address whether the improvement demonstrated at the September 2009 VA audiology examination reflected on the Veteran's ability to function under the ordinary conditions of life and work; however, the September 2009 VA examination report findings, the evidence of post-service loud noise exposure immediately prior to May 2009, the medical treatise evidence, and the nature of the service-connected sensorineural hearing loss disability sufficiently establish that there was only apparent worsening, but in fact there was no actual worsening, of the service-connected chronic bilateral sensorineural hearing loss disability (which is due to permanent nerve damage caused by in-service acoustic trauma) on or before the April 2009 claim for increase or the May 2009 fee basis examination report that was relied upon to grant the 70 percent rating.  The 70 percent rating that was assigned in the June 2009 rating decision was based only on the May 2009 audiology examination results.  

In light of subsequent audiometric test results a few months later in September 2009 that again showed audiometric measures consistent with a 30 percent rating, which findings are consistent with and corroborated by subsequent testing in June 2010 and August 2011, the June 2009 rating decision grant of 70 percent rating was necessarily based on an inaccurate if implicit factual assumption that the May 2009 audiometric test scores represented a permanent worsening of the service-connected chronic sensorineural hearing loss disability.  The June 2009 rating decision was not clearly in error in granting the 70 percent rating based only on the May 2009 audiometric and speech recognition test results; however, the June 2009 rating decision was based only on the May 2009 audiometric test results at that time that showed the criteria for a 70 percent rating were met, and did not consider all evidence or all rating factors at that time.  As there was the May 2009 audiometric test score evidence to support the 70 percent rating, there was no clear error in the grant of 70 percent rating; however, that does not mean that the June 2009 rating decision made a conscious adjudicative finding that all the Veteran's hearing loss as measured in May 2009 was attributable to the service-connected chronic sensorineural hearing loss.  To the contrary, the 70 percent rating was assigned for what the totality of the evidence shows was a temporary worsening of hearing that included due to non-service-related causes, was based on a VA examiner's erroneous assumption that all the Veteran's hearing loss in May 2009 was attributable to chronic sensorineural hearing loss (such medical error having been derived from the Veteran's inaccurate history to the May 2009 VA fee-basis examiner denying recent loud noise exposure), and the rating decision did not account for the necessary medical and legal facts in this case that the actual worsening of hearing loss around May 2009 was temporary, not permanent, and, therefore, could improve.  As chronic sensorineural hearing loss is medically and legally incapable of improvement, and the subsequent audiometric test scores in September 2009 (and June 2010 and August 2011) show improvement when compared with the May 2009 results, the May 2009 audiometric results necessarily reflect only a temporary worsening of hearing loss in May 2009, so the worsening in May 2009 was necessarily not due to the service-connected chronic sensorineural hearing loss.   

Furthermore, no medical opinion is needed to clarify why the Veteran does not use the hearing aids consistently.  The March 2009 and May 2009 VA treatment records show that the Veteran primarily did not wear the hearing aids because he worked outside with heavy equipment and was around loud noises on most days so the hearing aids caused the noise to be too loud.  While these reports by the Veteran are recorded in a treatment (medical) record, the reports of working around heavy equipment, not wearing hearing aids, and removing the hearing aids because of the loud noise are all capable of lay observation, and require no medical observation or medical expertise or assessment to make.  In May 2009, the Veteran reported that he would wear the hearing aids more often if the removal string were removed and if the hearing aids could be turned down; as a result, the VA audiologist reviewed the volume control wheel with the Veteran and removed the string from both hearing aids.  Thus, the inconsistent use of hearing aids is largely and primarily unrelated to any defects or problems with the device itself.  Rather, the inconsistent use of hearing aids was because the Veteran frequently exposed himself to (post-service) loud noises and preferred not to have those loud noises amplified through use of hearing aids rather than to wear them as suggested.  

The fact of lessened inconsistent wearing of hearing aids also suggests that the hearing had improved, rendering the hearing less dependent upon the use of hearing aids, as indicated by the fact that amplification of noises worked well to the point it bothered the Veteran when around loud noises, causing him to remove the hearing aids.  This evidence indicates that the hearing aids worked well and as intended.  See also June 2010 VA audiology consultation note (noting the Veteran's report of inconsistent use of the hearing aids and that they were working).  For these reasons, and as explained further below, no medical opinion is needed in this case to answer the question of whether there was actual improvement under the ordinary conditions of work and life of hearing loss between May 2009 and September 2009.

Restoration of Rating for Hearing Loss Analysis

In a September 2005 rating decision, the RO granted service connection for chronic right ear sensorineural hearing loss due to acoustic trauma with a noncompensable (0 percent) rating effective from February 16, 2005 (i.e., the date of receipt of the service connection claim).  In a June 2007 Decision Review Officer (DRO) decision, the RO granted service connection for chronic left ear sensorineural hearing loss due to acoustic trauma, with a 10 percent rating for chronic bilateral sensorineural hearing loss effective from February 16, 2005, and a 30 percent rating for chronic bilateral sensorineural hearing loss effective from May 29, 2007.  The staged rating was based on August 2005 and May 2007 VA examination findings.

In a June 2009 rating decision, the RO increased the disability rating for bilateral hearing loss to 70 percent effective from April 9, 2009, based on the results of the May 2009 VA fee-basis audiology examination (decibel level testing and speech recognition testing), which was performed in connection with a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).     

At a September 2009 VA audiology examination conducted about four months later, the right ear demonstrated an average decibel loss of 75 and a speech recognition score of 64 percent, and the left ear demonstrated an average decibel loss of 55 and a speech recognition score of 68 percent.  Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the September 2009 VA audiology examination reveal Level VII hearing acuity in the right ear and Level V hearing acuity in the left ear.  According to Table VII under DC 6100, a 30 percent disability rating is warranted for the level of hearing impairment demonstrated at the September 2009 VA audiology examination.  38 C.F.R. § 4.85.

In January 2010, the RO proposed to reduce the rating for the bilateral hearing loss from 70 percent to 30 percent.  In support of the proposed reduction, the RO cited the findings of the September 2009 VA audiology examination report.  The Veteran was notified of the proposed reduction in January 2010, and was given 60 days to respond.  

In an April 2010 rating decision, the RO implemented the proposed reduction, decreasing the rating for bilateral hearing loss to 30 percent effective from July 1, 2010.  The RO cited the September 2009 VA audiology examination findings as showing Level VII hearing acuity in the right ear and Level V hearing acuity in the left ear to warrant a 30 percent disability rating under Table VII of DC 6100.  The Veteran filed a timely notice of disagreement with the reduction in April 2010, and filed a timely substantive appeal (VA Form 9) in August 2010.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the RO took final action to reduce the disability rating in the April 2010 rating decision, in which the disability rating for bilateral hearing loss was reduced from 70 to percent to 30 percent, effective July 1, 2010.  The Veteran was notified of such action by letter dated in April 2010.  This action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 70 to 30 percent for the bilateral hearing loss disability.  The Veteran does not contend otherwise.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. 
§ 3.951(a) (2015).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. 
§ 3.344.  

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  Because the 70 percent rating for bilateral sensorineural hearing loss had not been in effect for five years or more at the time that the RO reduced the rating to 30 percent, the requirements under 38 C.F.R. 
§ 3.344(a) and (b) do not apply.  

When a rating for a disability has been in effect for less than five years, such as in this case, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2015).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. 
See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.  See Brown, 5 Vet. App. 413 (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  

The question of whether a disability has improved involves consideration of the applicable rating criteria.  For the rating period at issue, the service-connected chronic bilateral sensorineural hearing loss disability was rated under the rating criteria found at 38 C.F.R § 4.85, DC 6100.  Hearing loss is rated under 
38 C.F.R. §§ 4.85, DC 6100, Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

After review of the record, the Board finds that actual improvement of the bilateral hearing loss and improvement under the ordinary conditions of life and work, when compared to the severity of hearing loss at the time of the May 2009 VA fee-basis examination, have been demonstrated; therefore, the rating reduction was proper, and restoration of the 70 percent rating for hearing loss is not warranted.  At the May 2009 VA fee-basis audiology examination, the right ear demonstrated an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a) with an average decibel loss of 95 and a speech recognition score of 12 percent, and the left ear demonstrated an exceptional pattern of hearing impairment with an average decibel loss of 98 and a speech recognition score of 14 percent.  Relying only on the level of hearing impairment (audiometric test scores and speech recognition scores) demonstrated at the May 2009 VA fee-basis audiology examination, the RO granted a 70 percent rating.  

At the September 2009 VA audiology examination, the right ear demonstrated an average decibel loss of 75 and a speech recognition score of 64 percent, and the left ear demonstrated an average decibel loss of 55 and a speech recognition score of 68 percent.  Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the September 2009 VA audiology examination reveal Level VII hearing acuity in the right ear and Level V hearing acuity in the left ear.  According to Table VII under DC 6100, a 30 percent disability rating is warranted for the level of hearing impairment demonstrated at the September 2009 VA audiology examination.  38 C.F.R. § 4.85.  

The medical treatise evidence for sensorineural hearing loss reflects the following medical principles: (1) chronic exposure to sound levels in excess of 85 to 90 dB causes hearing loss, particularly in the frequency range around 4000 Hertz (Hz); 
(2) loud noise exposure may initially result in a temporary and reversible threshold shift; (3) persistent loud noise exposure causes a permanent auditory threshold shift; and (4) for chronic sensorineural hearing loss, hearing is not medically or surgically restorable.  See Merritt's Neurology, 12th Edition § 9:6; see also Primary Care Medicine: Office of Evaluation and Management of the Adult Patient, 6th Edition, Chapter 212.  

The medical principles that persistent loud noise exposure causes a permanent auditory threshold shift, and for chronic sensorineural hearing loss hearing is not medically or surgically restorable have also been held by the Court to be binding legal principles.  Such principles are consistent with, and reflected in, VA Training Letter 10-02, as analyzed in Fountain v. McDonald, 27 Vet. App. 258, 266-267 (2015).  More specifically, in Fountain, the Court referenced the VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss, as an organic disease of the nervous system, was considered a condition listed under 38 C.F.R. § 3.309(a), was due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and was commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  The Court noted that chronic sensorineural hearing loss caused by acoustic trauma resulted in damage to the inner ear and was an organic disease of the nervous system, so held that tinnitus caused by acoustic trauma, like chronic sensorineural hearing loss, should similarly be considered a chronic disability under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  

In consideration thereof, the Board finds as a fact, based upon both medical and legal authority, that the Veteran's service-connected chronic bilateral sensorineural hearing loss that was caused by acoustic trauma was a permanent disability that was incapable of actual improvement of the nerve damage because chronic sensorineural hearing loss either progresses or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic sensorineural hearing loss that was caused by acoustic trauma is not medically possible.  

Because the medical treatise evidence for sensorineural hearing loss shows that the Veteran's chronic bilateral sensorineural hearing loss that was caused by acoustic trauma is a permanent disorder, and is not a condition capable of actual improvement, and the audiometric results from the May 2009 VA fee-basis examination reflect a level of hearing impairment much greater than demonstrated at the later September 2009 VA audiology examination (corroborated by later June 2010 and August 2011 examination results), the Board necessarily finds that the additional, temporary level of hearing impairment demonstrated at the May 2009 VA fee-basis examination (i.e., the level of hearing impairment greater than what was consistent with, and contemplated by, the 30 percent rating) was not in fact attributable to a worsening of the service-connected chronic bilateral sensorineural hearing loss.  Rather, the temporary worsening as measured around May 2009 was necessarily attributable to some temporary condition or factor (other than the service-connected chronic bilateral sensorineural hearing loss disability) that had resolved by the time of the September 2009 VA audiology examination.  

While it is not necessary to a finding of material improvement to identify the precise cause of the non-sensorineural-related source of temporary worsening of hearing around May 2009, the record shows that Veteran was exposed to loud noises around that time working around heavy equipment most days without wearing hearing protection.  See March 2009 VA audiology note.  According to the medical treatise evidence, such short-term loud noise exposure may initially result in a temporary and reversible threshold shift that is distinct from the permanent and non-restorable auditory threshold shift of chronic sensorineural hearing loss caused by more persistent loud noise exposure.  See Merritt's Neurology, 12th Edition § 9:6; see also Primary Care Medicine: Office of Evaluation and Management of the Adult Patient, 6th Edition, Chapter 212.  

With regard to the RO's actions in June 2009 assigning the 70 percent disability rating based only on the May 2009 audiometric results, the RO considered the May 2009 audiology examination report evidence before it and assigned a 70 percent rating.  The 70 percent rating that was assigned in the June 2009 rating decision was based only on the May 2009 VA fee-basis audiology examination results.  The June 2009 rating decision was not in error in granting the 70 percent rating based only on the May 2009 audiometric test results, as the June 2009 rating decision properly rated based on the May 2009 audiometric test score evidence before it at the time that showed the criteria for a 70 percent rating were met, notwithstanding the RO's failure at that time to recognize the evidence of record capable of differentiating service-connected sensorineural hearing loss from non-service-connected hearing loss, including the March 2009 evidence of post-service loud noise exposure without hearing protection.  As there was some evidence to support the 70 percent rating, there was no clear error in the grant of 70 percent rating; however, the necessary facts in this case are that the worsening of hearing loss around May 2009 was temporary, not permanent, and improved, so was not actually caused by the service-connected chronic sensorineural hearing loss, which medically is incapable of improvement.

Notwithstanding that the June 2009 rating decision relied only on the May 2009 audiology test results, and not all the evidence, in granting the 70 percent rating, in light of subsequent audiometric test results a few months later in September 2009 that again showed audiometric measures consistent with a 30 percent rating (corroborated by later June 2010 and August 2011 examinations), and the medical nature of the Veteran's sensorineural hearing loss disability, the June 2009 rating decision grant of 70 percent rating, while legally sustainable, was necessarily based on an inaccurate factual assumption that the May 2009 audiometric test scores represented a permanent worsening of the service-connected chronic sensorineural hearing loss disability when, in fact, they did not show such permanent worsening.  The September 2009 VA audiology examination report findings, the medical treatise evidence, the evidence of post-service noise exposure in 2009, and the nature of the service-connected chronic sensorineural hearing loss disability necessarily establish that there was only apparent worsening of the service-connected sensorineural hearing loss, and in fact there was no actual worsening, of the service-connected chronic bilateral sensorineural hearing loss disability (which is due to in-service acoustic trauma) on or before the April 2009 claim for increase or before the May 2009 VA fee-basis examination report that was relied upon to grant the 70 percent rating.  The worsening as measured in May 2009 -- which was due to a non-service-related cause -- was only temporary in nature; therefore, the temporary worsening was necessarily caused by a different etiology than the service-connected chronic sensorineural hearing loss.  See Merritt's Neurology, 12th Edition § 9:6; see also Primary Care Medicine: Office of Evaluation and Management of the Adult Patient, 6th Edition, Chapter 212.  

As sensorineural hearing loss is medically incapable of improvement, and the subsequent audiometric test scores in September 2009 (and June 2010 and August 2011) show improvement when compared with the May 2009 results, the May 2009 audiometric results necessarily reflect only a temporary worsening of hearing loss; therefore, the worsening of hearing loss that was measured at the May 2009 audiometric testing was necessarily not due to the service-connected chronic sensorineural hearing loss, so the 70 percent rating was assigned based on non-service-related temporary hearing loss that appeared at the time to be due to the service-connected chronic sensorineural hearing loss.  For this additional reason, and as explained further below, no medical opinion is needed in this case.

Although the May 2009 VA fee-basis examiner opined that the Veteran had profound sensorineural hearing loss in both ears and attributed all of the hearing impairment demonstrated at the May 2009 VA fee-basis audiology examination to the service-connected chronic sensorineural hearing loss disability, the medical opinion is of no probative value because it was not based on a complete or accurate medical history of the disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  More specifically, because the record was not made available for review, the May 2009 examiner did not have knowledge of the full history of the condition, to include the level of hearing impairment demonstrated at prior audiology examinations in May 2007 and January 2009 showing a level of hearing impairment consistent with a 30 percent rating under DC 6100.  

As an additional factor showing the May 2009 examiner did not have a complete or accurate history, because the Veteran inaccurately told the May 2009 VA fee-basis examiner that he had no occupational or recent, post-service recreational noise exposure, the VA examiner in May 2009 had no knowledge of the Veteran's recent loud noise exposure without hearing protection; therefore, the examiner was unaware of that post-service loud noise factor that could have caused the Veteran's temporary worsening of hearing in May 2009.  See May 2009 VA fee-basis examination report (reporting no recreational or occupational noise exposure).  This history to the May 2009 VA examiner is inconsistent with, and outweighed by, the Veteran's own histories reported during VA treatment, where he reports post-service loud noise exposure without hearing protection that required removal of hearing aids because the noise was too loud.  A March 2009 VA audiology note reflects the Veteran's report that he had not been wearing the hearing aids because they were a little loud and he had been working outside with heavy equipment most days.  A May 2009 VA audiology note also reflects that the Veteran reported did not wear the hearing aids because he was around loud noises.  Because the frequency and duration of noise exposure are factors considered when determining the etiology of hearing impairment, the inaccurate history denying recent loud noise exposure that was reported by the Veteran at the May 2009 VA fee-basis examination, in the context of no record available for review, suggested to the VA examiner that there had been no recent, post-service loud noise exposures, which is an inaccurate factual assumption that significantly diminishes the probative value of the fee-basis examiner's opinion.  See Reonal, 5 Vet. App. at 461 (holding that a medical opinion based on an inaccurate factual basis is of no probative value). 

The May 2009 VA fee-basis examiner also opined that the Veteran's hearing threshold levels would not change if treated, which implied that the Veteran's bilateral sensorineural hearing loss would not improve, which is consistent with the medical treatise evidence discussed above reflecting that chronic sensorineural hearing loss caused by acoustic trauma is a permanent disorder that either progresses in severity or remains the same; however, the audiometric results from the September 2009 VA audiology examination just a few months later (corroborated by June 2010 and August 2011 examinations), which reflect improved hearing thresholds for both ears at all frequency levels consistent with a 30 percent schedular rating, as compared to the audiometric results from the May 2009 VA fee-basis examination, clearly contradict the medical opinion of the May 2009 VA fee-basis examiner that the worsened hearing in May 2009 was due to the service-connected chronic sensorineural hearing loss.  This opinion was based on an inaccurate history by the Veteran denying recent loud noise exposure.  

Post-reduction evidence in June 2010 and August 2011, which is closer in time to the reduction so holds more probative value, similarly shows improved hearing thresholds at all frequency levels consistent with a 30 percent schedular rating, as compared to the audiometric results from the May 2009 VA fee-basis examination.  See Dofflemyer at 281-282.  A June 2010 VA audiology consultation note reflects improved hearing thresholds at all frequency levels with the medical provider's notation that current findings showed no significant progression in the patient's hearing loss since the September 2009 evaluation.  An August 2011 VA audiology examination report demonstrates improved hearing thresholds at all frequency levels.  Such evidence of improvement is dated subsequent to the September 2009 VA examination report, though close in time to the September 2009 examination report, and with findings similar to the September 2009 examination report, so lends further support for finding of improved hearing by the time of the September 2009 examination that was sustained and material improvement that continued.  

Such evidence of consistently sustained improvement in hearing loss, as measured by audiometric test scores and speech recognition test scores in September 2009 (pre-reduction), June 2010 (post-reduction), and August 2011 (post-reduction) further support the Board's finding that the May 2009 VA fee-basis examiner's opinion that all of the demonstrated hearing impairment was attributable to the service-connected chronic bilateral sensorineural hearing loss is of no probative value due to being based on an incomplete and inaccurate medical history (that omitted recent, post-service loud noise exposure in recent months) and the inaccurate factual premise that the Veteran's hearing thresholds (inaccurately assumed to be due to sensorineural hearing loss) would not improve.  For these reasons, the evidence showing that the hearing threshold shift demonstrated at the May 2009 VA fee-basis examination was, medically and legally, necessarily due to some temporary condition or factor, such as recent, post-service loud noise exposure without hearing protection, rather than the service-connected chronic bilateral sensorineural hearing loss disability, outweighs the May 2009 VA fee-basis medical opinion that assumed that all hearing loss in May 2009 was due to a worsening of chronic sensorineural hearing loss.  

Thus, the weight of the evidence demonstrates that a temporary hearing threshold shift at the May 2009 VA fee-basis examination determined to be consistent with a 70 percent rating under DC 6100 was due to some condition or factor other than the actual worsening of the service-connected chronic bilateral sensorineural hearing loss disability, and hearing thresholds returned to a level of hearing impairment consistent with a 30 percent schedular rating under DC 6100 at the September 2009 VA audiology examination performed approximately four months later.  The audiometric results from the September 2009 VA audiology examination demonstrating a level of hearing impairment consistent with a 30 percent rating under DC 6100, when viewed with other post-reduction evidence similarly showing significantly improved hearing thresholds demonstrated at all frequency levels at audiology examinations performed since the May 2009 VA fee-basis examination, clearly show that the RO granted the 70 percent rating for the service-connected chronic bilateral sensorineural hearing loss based on temporary worsening due to non-service-related hearing loss because the May 2009 VA fee-basis examination was not a thorough examination (i.e., due to no record review and an incomplete and inaccurate medical history) and there was no actual worsening of the service-connected chronic bilateral sensorineural hearing loss disability to warrant the 70 percent rating.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Nevertheless, the grant of the 70 percent rating for the period from April 9, 2009 to July 1, 2010 will not be disturbed, as this is a restoration/reduction issue, not a finding of clear and unmistakable error in the June 2009 grant of 70 percent rating.  The legal standard is a preponderance of the evidence, not clear and unmistakable evidence/error.  

The parties to the JMR have directed the Board to address whether improvement of hearing loss reflected an improvement in the ability to function under the ordinary conditions of life and work, to specifically include the ability to work or to discern everyday speech.  In addition to the analysis and evidence discussed above showing the nature of the Veteran's hearing loss, at the May 2009 VA fee-basis examination, the Veteran complained of difficulty hearing and understanding others during conversation.  See also January 2009 VA audiology consultation note (noting that, based on the answers to the Hearing Handicap Inventory for Elderly-Screening questionnaire, the Veteran demonstrated "significant communicative difficulty in his present situation").  At the September 2009 VA audiology examination, the Veteran reported that he had difficulty understanding what was being said, especially in the presence of background noise, which is similar to complaints the Veteran offered prior to the temporary worsening in May 2009 when he was also rated at 30 percent disabling and the audiometric test scores met the criteria for a 30 percent rating.  

The September 2009 VA examiner noted that the Veteran's hearing loss disability was expected to have significant impact on his daily communication functions.  The assessment was made based on audiometric findings showing that only a 30 percent rating was warranted.  Both the periods before and after May 2009 reflect actual impairment based on the permanent sensorineural hearing loss.  When such results are compared with the May 2009 audiometric results upon which the 70 percent rating was granted, the evidence shows improvement of the overall hearing loss (which, as measured in May 2009, includes both service-connected sensorineural and other, non-service-related hearing loss that later improved) under the ordinary conditions of life and work.  When compared to the pure tone thresholds at the May 2009 VA fee-basis examination, there was very significant improvement in overall degree of hearing as measured in September 2009.  Such significant (40 percent rating difference) improvement as measured by audiometric hearing tests over such a short period of only four months tends to show both the temporary nature of the hearing loss that resolved, and is itself a factor that is suggestive of improvement under the ordinary conditions of life and work.  

The significance of the improvement also is a factor that suggests actual improvement and not just marginal improvement or incremental improvement so as to raise any question as to whether mere test measures were recorded as opposed to actual improvement.  In this case, the improvement is significant, corroborated by testing on at least two other occasions, and is sustained over three examinations over a one and one half year period.  When compared to speech recognition scores of 12 percent for the right ear and 14 percent for the left ear recorded at the May 2009 VA fee-basis examination, the Veteran's speech recognition ability demonstrated significant improvement at the September 2009 VA audiology examination.  At the September 2009 VA audiology examination, the speech recognition scores were 64 percent for the right ear and 68 percent for the left ear, and the VA examiner specifically wrote that good speech recognition ability had been demonstrated bilaterally; therefore, such significant improvement in speech recognition ability, in the context of the Veteran's inconsistent use of hearing aids despite the repeated urging of the treating VA audiologist to wear the hearing aids more consistently to hear better, the May 2009 report (shortly before the fee-basis examination) of a reduction of a self-perceived hearing handicap with even a short wear time of hearing aids, and the Veteran's June 2010 report during the course of treatment that the hearing aids worked properly, provides additional evidence in support of finding improvement under the ordinary conditions of life and work because the Veteran's primary complaint was difficulty hearing others during conversation.  Because the Veteran voluntarily chose to use hearing aids inconsistently when there were no problems with their function, and he had previously experienced some reduction in hearing handicap with short use, it is reasonable to infer that he experienced an improved ability to function under the ordinary conditions of life and work without consistent use of hearing aids, to include during conversations with others.         

On the question of whether the Veteran was unable to work due to the severity of the service-connected chronic bilateral sensorineural hearing loss disability at the time of the rating reduction so that there was no improvement under the ordinary conditions of life and work, the evidence weighs against such a finding.  See, e.g., March 2009 VA audiology note (reporting that he has been working outside with heavy equipment most days); see also September 2009 VA audiology examination report (opining that, with the use of hearing aids and with reasonable accommodations as specified in the Americans with Disabilities Act, the  hearing loss should not adversely impact on the ability to both find and maintain gainful employment).  Moreover, in the January 2010 rating decision, the RO denied a TDIU.  After being notified of the decision and procedural and appellate rights later that month, the Veteran did not appeal the January 2010 rating decision, and it became final.  The question of whether the Veteran is totally unemployable due to service-connected disabilities that include hearing loss is res judicata.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

In this case, the 70 percent rating was specifically awarded based on a temporary shift in hearing threshold levels (which returned to hearing threshold levels consistent with a 30 percent rating approximately four months later), and was not based on any actual change as it relates to the impact of the chronic bilateral sensorineural hearing loss on the ordinary conditions of life and work.  When comparing the severity of the bilateral hearing loss at the May 2009 VA fee-basis examination to the severity of the bilateral hearing loss disability as demonstrated at the prior May 2007 and January 2009 VA audiology examinations and the subsequent September 2009 VA audiology examination, as corroborated by the June 2010 and August 2011 examination, which show a level of hearing impairment consistent with a 30 percent disability rating, it is clear that there was improvement of the overall degree of hearing loss (which had been rated 70 percent disabling based on both service-connected sensorineural hearing loss and non-service-related temporary hearing impairment), including under the ordinary conditions of life and work, from the time of the May 2009 VA fee-basis examination to the September 2009 VA audiology examination.  Because the hearing threshold levels and speech discrimination scores so significantly improved at the September 2009 VA audiology examination, when compared to the May 2009 VA fee-basis examination, it follows that there was also significant improvement of the hearing loss disability under the ordinary conditions of life and work.  See 64 Fed. Reg. 25206 (noting that the intended effect of the revision to the rating criteria for hearing loss, effective June 10, 1999, was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting based on the results of clinical studies of veterans with hearing loss).  This is further supported by the evidence of inconsistent use of hearing aids when there was no problem with their function and some prior reduction in self-perceived hearing loss even with short term use.  If there had been no improvement under the ordinary conditions of life and work, the Veteran's hearing aid use would have been more necessary, thus, more consistent.  

For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates actual improvement of the overall hearing loss impairment reflected by the temporary hearing threshold shift in May 2009 (that was initially attributed to the service-connected chronic bilateral sensorineural hearing loss and later necessarily attributable to some other non-service-connected cause or condition) so as to warrant a rating reduction from 70 percent to 30 percent effective from July 1, 2010 for the hearing loss disability; therefore, the reduction was proper, and restoration of a rating in excess of 30 percent is not warranted.  38 C.F.R. § 3.105(e).  


ORDER

The rating reduction from 70 percent to 30 percent for the service-connected chronic bilateral sensorineural hearing loss from July 1, 2010 having been proper, restoration of a rating in excess of 30 percent is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


